Citation Nr: 1627552	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for thyroid disease, including secondary to service-connected sarcoidosis.

2.  Entitlement to service connection for sleep apnea, including secondary to service-connected sarcoidosis.

3.  Entitlement to service connection for hypertension, including secondary to service-connected sarcoidosis.

4.  Entitlement to service connection for rash on neck, including secondary to service-connected sarcoidosis.

5.  Entitlement to service connection for anxiety with shakes, including secondary to service-connected sarcoidosis.

6.  Entitlement to service connection for residuals of rectal cancer.

7.  Entitlement to service connection for diverticulitis.

8.  Entitlement to an evaluation in excess of 50 percent for migraines.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       March 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's request, a video conference hearing before the Board        was scheduled to be held in February 2016.  Prior to the hearing date, the Veteran requested that the hearing be rescheduled based upon a change in her representation.  Having established good cause, the case is remanded for the following action:  

Schedule the Veteran for a Board video conference hearing at the RO in accordance with her request.  A copy of the notice letter advising her of the time and place to report should be placed in the claims file. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




